 

Exhibit 10.17

 

AGREEMENT AND GENERAL RELEASE

 

Agreement between Casual Male Retail Group, Inc., (formerly Designs, Inc.) a
Delaware corporation with an office at 555 Turnpike Street, Canton, MA 02021
(“Employer”) and Ronald N. Batts, an individual having an address at 6475 Tulip
Lane, Dallas, Texas 75230, his heirs, executors, administrators, successors, and
assigns (collectively referred to throughout this Agreement as “Employee”).

 

WHEREAS, Employer and Employee entered into an Employment Agreement dated
October 22, 2001, as amended by First Amendment to Employment Agreement dated
May 19, 2002 (the “Employment Agreement”);

 

WHEREAS, due to Employer’s restructuring, Employee’s position was eliminated,
and as a result thereof, Employer and Employee came to a further agreement that
it was appropriate to terminate the employment relationship; and

 

WHEREAS, Employer and Employee desire to set forth the terms pursuant to which
they are terminating the employment relationship;

 

NOW, THEREFORE, the parties agree as follows:

 

1.    Last Day of Employment; Agreement to Consult.  Employee’s last day of
employment with Employer was October 25, 2002. All wages and benefits ceased as
of that date, except as set forth below. Employee has accrued unused vacation in
the amount of 85.5 hours for which he was paid on December 5, 2002, less lawful
deductions. Employee agrees, for the period commencing on October 25, 2002 and
continuing through February 15, 2003 (the “Consulting Period”), to be available
by telephone to consult and advise Employer with regard to matters formerly in
his area of responsibility under the Employment Agreement. During the Consulting
Period, it is understood that Employee shall provide such services, if and when
requested, from his home in Dallas, Texas, during regular business hours, for up
to fifteen (15) hours per week.

 

2.    Employee is eligible to receive reimbursement for certain business and
travel expenses incurred on or prior to October 25, 2002. Any request for
reimbursement must be made in writing by January 8, 2003, with appropriate
documentation submitted to Susan Murray. During the Consulting Period, Employee
shall not accrue vacation or sick pay and



--------------------------------------------------------------------------------

shall not be eligible for expense reimbursement, additional stock option awards,
automobile allowance or any other compensation or benefits except as set forth
herein.

 

3.    Consideration.  In consideration for signing this Agreement and General
Release and compliance with the promises made herein, Employer agrees, in the
event Employee does not revoke the Agreement in accordance with Paragraph 5
herein:

 

a.    to pay to Employee his base salary of $5,288.46 per week plus an amount
equal to $2,083.33 per month, for a period of eight (8) months (the “Term”),
less lawful deductions and less the Employee’s contribution to continued medical
and dental coverage, payable in bi-weekly installments. Payment of this sum,
minus any salary continuation/bonus payment after October 25, 2002, while
Employee is considering this Agreement and General Release and which are
included in the eight months of salary continuation, will begin on the next
regularly scheduled payroll date which is ten (10) days after the expiration of
the revocation period. Employee may elect, by giving Employer written notice no
later than February 18, 2003, to receive the above amount in a single lump sum,
in which event Employer shall pay such amount to Employee within ten (10)
business days after receipt of such notice.

 

b.    to continue medical and dental coverage under the Employer Plan during the
Term, with Employee continuing to contribute to the cost of coverage to the same
extent as prior to October 25, 2002; provided, however, that Employee’s
participation shall cease on the date be becomes eligible to participate in
another group medical plan through a subsequent employer and Employee is
obligated to notify the Employer immediately on becoming so eligible to
participate. Thereafter, Employee shall be entitled to elect COBRA coverage for
the remainder of the COBRA period, at his own expense.

 

4.    No Consideration Absent Execution of this Agreement; Settlement.  Employee
understands and agrees that he would not receive the monies and/or benefits
specified in paragraph “3” above, except for his execution of this Agreement and
General Release and the fulfillment of the promises contained herein. It is
further understood and agreed that the monies and/or benefits specified in
“paragraph 3” above, are given in settlement of and in lieu of any amounts which
would otherwise be due to Employee under the Employment Agreement.

 

5.    Revocation.  Employee may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day you execute this Agreement
and General Release. Any revocation within this period must be submitted, in
writing, to Susan Murray at the address set forth above and state, “I hereby
revoke my acceptance of our Agreement and General Release.” The revocation must
be personally delivered to Susan Murray or her designee, or mailed to Susan
Murray at the address set forth above and postmarked within seven (7) calendar
days of execution of this Agreement and General Release. This Agreement and
General Release shall not become effective or enforceable until the revocation
period has expired and Employer receives the letter set forth as Exhibit A
hereto.

 

2



--------------------------------------------------------------------------------

If the last day of the revocation period is a Saturday, Sunday, or legal holiday
in Massachusetts, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday.

 

6.    General Release of Claims.

 

a.    Employee hereby irrevocably and unconditionally knowingly and voluntarily
releases and forever discharges Employer, its parent corporation, affiliates,
subsidiaries, divisions, successors and assigns and the current and former
employees, officers, directors and agents thereof, of and from any and all
claims, known and unknown, Employee has or may have against Employer as of the
date of execution of this Agreement and General Release, including, but not
limited to, any alleged violation of: Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1991; Sections 1981 through 1988 of Title 42
of the United States Code, as amended; the Employee Retirement Income Security
Act of 1974, as amended; the Immigration Reform and Control Act, as amended; the
Americans with Disabilities Act of 1990, as amended; the Age Discrimination in
Employment Act of 1967, as amended; the Massachusetts Law Against
Discrimination, G.L. c. 151B, the Massachusetts Privacy Statute, G.L. c. 214, §
1B, the Massachusetts Wage Payment Statute, G.L. c. 149, § 148 etseq., the
Massachusetts Sexual Harassment Statute, G.L. c. 214 § 1C, the Massachusetts
Consumer Protection Act, G.L. c. 93A, the Massachusetts Civil Rights Act, G.L.
c. 12, § 11, and the Massachusetts Equal Rights Act, G.L. c. 93, or any other
federal, state or local human rights, civil rights, wage-hour, pension or labor
laws, rules and/or regulations, public policy, any claim for breach of contract,
contract or tort laws, or any claim arising under common law, such as claims for
malicious prosecution, misrepresentation, defamation, false imprisonment, libel,
slander, invasion of privacy, negligence, infliction of emotional distress, or
otherwise.

 

b.    Employer hereby irrevocably and unconditionally knowingly and voluntarily
releases and forever discharges Employee, his heirs, successors and assigns, of
and from any and all claims that Employer has or may have against Employee as of
the date of execution of this Agreement and General Release, other than claims
arising from the willful misconduct of Employee (“Reserved Claims”)(but Employer
releases Employee from any claims relating to the disclosure of information to
Employer’s directors, officers or employees); provided, however, that (i) any
Reserved Claims must be asserted prior to the end of the Term (or such shorter
limitations period provided by applicable law), (ii) Employer represents and
warrants that, as of the date of execution of this Agreement by Employer,
Employer is not aware of any facts which would give rise to any Reserved Claims,
and (iii) notwithstanding the provisions of Section 6(a), if Employer asserts
any Reserved Claims against Employee, then Employee may assert in defense of
such Reserved Claims any claims he may have against Employer (but in no event
shall Employee recover any amount with regard to claims otherwise waived under
Section 6(a) in excess of the sum of any judgment rendered in favor of
Employer).

 

7.    Confidentiality; Reference Letter.  Employee agrees not to disclose any
information regarding the existence or substance of this Agreement and General
Release, except to his spouse, tax advisor, and an attorney with whom Employee
chooses to consult

 

3



--------------------------------------------------------------------------------

regarding his consideration of this Agreement and General Release; provided,
however, that nothing herein is intended to or shall preclude Employee from
cooperating with any local, state or federal government in an investigation.
Employer agrees not to disclose any information regarding the existence or
substance of this Agreement and General Release, except for such officers,
employees, attorneys and accountants as may have a need to know, and as may be
required in any filing under the Securities Exchange Act of 1934, as amended, or
any other law. Employer agrees that it will direct those directors, officers and
employees who Employer makes privy to the terms of this Agreement and General
Release, that it shall not disparage Employee or his performance under the
Employment Agreement. Employer further agrees that any request for a written
reference regarding Employee that is directed to Employer’s Vice President of
Human Resources will be responded to solely by a written reference letter in the
form attached hereto as Exhibit B.

 

8.    Governing Law and Interpretation.  This Agreement and General Release
shall be governed and conformed in accordance with the laws of the Commonwealth
of Massachusetts. In the event the Employee breaches any provision of this
Agreement and General Release, Employee and Employer affirm that either may
institute an action to specifically enforce any term or terms of this Agreement
and General Release and that any such action shall be instituted in a court in
the Commonwealth of Massachusetts. Should any provision of this Agreement and
General Release be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Agreement and General Release in full force and effect.

 

9.    Nonadmission of Wrongdoing.  The parties agree that neither this Agreement
and General Release nor the furnishing of the consideration for this Release
shall be deemed or construed at anytime for any purpose as an admission by
either party of any liability or unlawful conduct of any kind.

 

10.    Amendment.  This Agreement and General Release may not be modified,
altered or changed except upon express written consent of both parties wherein
specific reference is made to this Agreement and General Release.

 

11.    Arbitration.  If any dispute arises between the parties with respect to
this Agreement and General Release, the Employment Agreement, or otherwise with
respect to Employee’s employment with the Company, including without limitation
the assertion of any claims reserved to the parties under Section 6.b. hereof,
the parties agree to submit the dispute to arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and both
parties agree to be bound by the arbitration award.

 

4



--------------------------------------------------------------------------------

 

12.    Entire Agreement.  This Agreement and General Release sets forth the
entire agreement between the parties hereto, and fully supersedes any prior
agreements or understandings between the parties, including the Employment
Agreement, except that sections 10, 11, 12 and 13 of the Employment Agreement
shall be incorporated herein by reference and remain in full force and effect.
Employee acknowledges that he has not relied on any representations, promises,
or agreements of any kind made to him in connection with his decision to accept
this Agreement and General Release, except for those set forth in this Agreement
and General Release.

 

13.    Employee has been advised that he has up to twenty-one (21) calendar days
to review this agreement and general release and is has been advised in writing
to consult with an attorney prior to execution of this agreement and general
release. Employee agrees that any modifications, material or otherwise, made to
this Agreement and general release do not restart or affect in any manner the
original twenty-one (21) calendar day consideration period.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

5



--------------------------------------------------------------------------------

 

       

CASUAL MALE RETAIL GROUP, INC.

By:

 

/s/    RONALD N. BATTS        

--------------------------------------------------------------------------------

     

By:

 

/s/    DAVID A. LEVIN        

--------------------------------------------------------------------------------

Ronald N. Batts

     

David A. Levin

President and Chief Executive Officer

Date:

 

 

--------------------------------------------------------------------------------

     

Date:

 

 

--------------------------------------------------------------------------------

 

6